 



Exhibit 10.3
LIMITED GUARANTY
 

    Loan No. 31-0900266A

THIS LIMITED GUARANTY (“Guaranty”) is made as of August 2, 2007, by IXYS
CORPORATION, a Delaware corporation (“Guarantor”) in favor of LASALLE BANK
NATIONAL ASSOCIATION, as Trustee for Morgan Stanley Dean Witter Capital I Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2001-TOP1 (“Lender”).
RECITALS

A.   Lender’s predecessor in interest extended a loan (the “Loan”) to Barber
Lane Associates L.P., a California limited partnership (“Barber Lane”), in the
principal sum of EIGHT MILLION AND NO/100THS DOLLARS ($8,000,000). The Loan is
evidenced by that certain Promissory Note Secured By Deed of Trust in the
original principal amount of the Loan, made by Borrower and payable to Lender’s
predecessor in interest and dated as of December 21, 2000 (the “Note”) and
secured by, among other things, a deed of trust and absolute assignment of rents
and leases and security agreement (and fixture filing) (“Deed of Trust”) on the
real property and improvements described in the Deed of Trust (which real
property and improvements are collectively referred to herein as the “Property”)
and other security instruments, if any specified in the Note.

B.   The Loan Documents (as defined and described in the Note) include the Note,
the Deed of Trust, and such other documents described in the Note as “Loan
Documents”. The Loan Documents have been assigned and transferred to Lender from
Lender’s predecessor in interest by mesne conveyances.

C.   Barber Lane desires to transfer the Property to IXYS BUCKEYE, LLC, a
Delaware limited liability company (“Borrower”) and in connection with such
transfer, Borrower, with Lender’s consent, is to assume Barber Lane’s payment
and performance obligations under the Loan Documents (the “Assumption”) pursuant
to a certain Assumption Agreement of even date herewith (“Assumption
Agreement”).

D.   As a condition precedent to Lender consenting to the transfer of the
Property and to the Assumption, Lender has required, among other things, that
Guarantor execute and deliver this Guaranty to Lender. Guarantor has an economic
interest in Borrower and will benefit from the transfer of the Property to
Borrower and Borrower’s assumption of the Loan.

E.   This Guaranty is not one of the Loan Documents.

F.   Capitalized terms used herein and not specifically defined herein shall
have the respective meanings ascribed to those terms in the Loan Documents (as
may have been amended by the Assumption Agreement). All references herein or in
any of the Loan Documents to Borrower shall, from and after the date hereof,
refer to Borrower as defined herein.

THEREFORE, to induce Lender to enter into the Loan Documents and to make the
Loan, and in consideration thereof, Guarantor unconditionally guarantees and
agrees as follows:

1.   LIMITED GUARANTY. Guarantor hereby unconditionally, absolutely, and
irrevocably guarantees and promises to pay to Lender or order, on demand, in
lawful money of the United States of America, in immediately available funds,
all sums for which Borrower is now or hereafter liable to Lender with respect to
any of the following matters: (a) fraud or willful misrepresentation;
(b) material physical waste of the Property or the Collateral; (c) failure to
pay property or other taxes, assessments or charges from available property cash
flow (other than amounts paid to Lender for taxes, assessments or charges
pursuant to an impound account and where Lender elects not to apply such funds
toward payment of the taxes, assessments or charges owed) which may create liens
senior to the lien of the Deed of Trust on all or any portion of the Property;
(d) failure to deliver any insurance or condemnation proceeds or awards or any
security deposits received by Borrower to Lender or to otherwise apply such sums
as required under the terms of the Loan Documents or any other instrument now or
hereafter securing the Note; (e) failure to apply any rents, royalties,
accounts, revenues, income, issues, profits and other benefits from the Property
which are collected or received by Borrower during the period of any Default or
after acceleration of the indebtedness and other sums owing under the Loan

1



--------------------------------------------------------------------------------



 



    Documents to the payment of either (i) such indebtedness or other sums or
(ii) the normal and

2



--------------------------------------------------------------------------------



 



    necessary operating expenses of the Property; or (f) any breach by Borrower
of any covenant in the Note or in the Deed of Trust regarding Hazardous
Materials or any representation or warranty of Borrower regarding Hazardous
Materials proving to have been untrue when made.   2.   REMEDIES. If Guarantor
fails to promptly perform its obligations under this Guaranty, Lender may from
time to time, and without first requiring performance by Borrower or exhausting
any or all security for the Loan, bring any action at law or in equity or both
to compel Guarantor to perform its obligations hereunder, and to collect in any
such action compensation for all loss, cost, damage, injury and expense
sustained or incurred by Lender as a direct or indirect consequence of the
failure of Guarantor to perform its obligations together with interest thereon
at the rate of interest applicable to the principal balance of the Note.   3.  
RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) renew or extend all or any portion of
Borrower’s obligations under the Note or any of the other Loan Documents;
(b) declare all sums owing to Lender under the Note and the other Loan Documents
due and payable upon the occurrence of a Default (as defined in the Note) under
the Loan Documents; (c) make non-material changes in the dates specified for
payments of any sums payable in periodic installments under the Note or any of
the other Loan Documents; (d) otherwise modify, amend, supplement or replace
from time to time the terms of any of the Loan Documents, except for
(i) increases in the principal amount of the Note or changes in the terms and
conditions by which interest rates, fees or charges are calculated under the
Note and the other Loan Documents (Guarantor acknowledges that if the Note or
other Loan Documents so provide, said interest rates, fees and charges may vary
from time to time) or (ii) advancement of the Maturity Date of the Note where no
Default has occurred under the Loan Documents; (e) take and hold security for
the performance of Borrower’s obligations under the Note or the other Loan
Documents and exchange, enforce, waive and release any such security; (f) apply
such security and direct the order or manner of sale thereof as Lender in its
discretion may determine; (g) release, substitute or add any one or more
endorsers of the Note or guarantors of Borrower’s obligations under the Note or
the other Loan Documents; (h) apply payments received by Lender from Borrower to
any obligations of Borrower to Lender, in such order as Lender shall determine
in its sole discretion, whether or not any such obligations are covered by this
Guaranty; and (i) assign this Guaranty in whole or in part.   4.   GUARANTOR’S
WAIVERS. Guarantor waives: (a) any defense based upon any legal disability or
other defense of Borrower, any other guarantor or other person, or by reason of
the cessation or limitation of the liability of Borrower from any cause other
than full payment of all sums payable under the Note or any of the other Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Borrower
or any principal of Borrower or any defect in the formation of Borrower or any
principal of Borrower; (c) any defense based upon the application by Borrower of
the proceeds of the Loan for purposes other than the purposes represented by
Borrower to Lender or intended or understood by Lender or Guarantor; (d) all
rights and defenses arising out of an election of remedies by Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise; (e) any defense based
upon Lender’s failure to disclose to Guarantor any information concerning
Borrower’s financial condition or any other circumstances bearing on Borrower’s
ability to pay all sums payable under the Note or any of the other Loan
Documents; (f) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal; (g) any defense based
upon Lender’s election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 111 1(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) presentment, demand, protest and notice of any kind;
(j) the benefit of any statute of limitations affecting the liability of
Guarantor hereunder or the enforcement hereof; and (k) any rights under
California Code of Civil Procedure Sections 580a and 726(b), which provide,
among other things, that (i) a creditor must file a complaint for deficiency
within three (3) months of a nonjudicial foreclosure sale or judicial
foreclosure sale, as applicable; (ii) a fair market value hearing must be held;
and (iii) the amount of the deficiency judgment shall be limited to the amount
by which the unpaid debt exceeds the fair market value of the security, but not
more than the amount by which the unpaid debt exceeds the sale price of the
security. In addition, Guarantor waives all rights and defenses that Guarantor
may have because Borrower’s debt is secured by real property. This means, among
other things: (l) Lender may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower; and (m) if Lender
forecloses on any real property collateral pledged by Borrower, then (i) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (ii) Lender may collect from Guarantor even if Lender, by foreclosing
on the real property collateral, has destroyed any right Guarantor may have to
collect from Borrower. The foregoing sentence is an

3



--------------------------------------------------------------------------------



 



    unconditional and irrevocable waiver of any rights and defenses Guarantor
may have because Borrower’s debt is secured by real property. These rights and
defenses being waived by Guarantor include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Without limiting the generality of the foregoing or any other
provision hereof, Guarantor also waives, to the extent permitted by law, any and
all rights and defenses which might otherwise be available to Guarantor under
California Civil Code Sections 2787 to 2855, inclusive, or any of such sections.
Finally, Guarantor agrees that the payment of all sums payable under the Note or
any of the other Loan Documents or any part thereof or other act which tolls any
statute of limitations applicable to the Note or the other Loan Documents shall
similarly operate to toll the statute of limitations applicable to Guarantor’s
liability hereunder.   5.   GUARANTOR’S WARRANTIES. Guarantor warrants and
acknowledges that: (a) Lender would not make the Loan but for this Guaranty;
(b) there are no conditions precedent to the effectiveness of this Guaranty;
(c) Guarantor has established adequate means of obtaining from sources other
than Lender, on a continuing basis, financial and other information pertaining
to Borrower’s financial condition, the Property and Borrower’s activities
relating thereto and the status of Borrower’s performance of obligations under
the Loan Documents, and Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder and Lender has made no representation to Guarantor
as to any such matters; (d) the most recent financial statements of Guarantor
previously delivered to Lender are true and correct in all respects, have been
prepared in accordance with generally accepted accounting principles
consistently applied (or other principles acceptable to Lender) and fairly
present the financial condition of Guarantor as of the respective dates thereof,
and no material adverse change has occurred in the financial condition of
Guarantor since the respective dates thereof; (e) Guarantor has not and will
not, without the prior written consent of Lender, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or substantially all of
Guarantor’s assets, or any interest therein, other than in the ordinary course
of Guarantor’s business; and (f) Guarantor shall not later than thirty (30) days
from written request from Lender, provide Lender with year-end financial
statements of such Guarantor, such statements to be prepared in a form and in
accordance with accounting principles acceptable to Lender.   6.  
SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by Borrower to Guarantor to the obligations at any time owing by Borrower to
Lender under the Note and the other Loan Documents. Guarantor agrees that as
long as this Guaranty is in effect, Guarantor will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including, without
limitation, any action to enforce remedies with respect to any defaults under
such indebtedness or to any collateral securing such indebtedness or to obtain
any judgment or prejudgment remedy against Borrower or any such collateral.
Guarantor also agrees that it shall not commence or join with any other creditor
or creditors of Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrower. Guarantor further agrees not to assign
all or any part of such indebtedness unless Lender is given prior notice and
such assignment is expressly made subject to the terms of this Guaranty. If
Lender so requests, (a) all instruments evidencing such indebtedness shall be
duly endorsed and delivered to Lender, (b) all security for such indebtedness
shall be duly assigned and delivered to Lender, (c) such indebtedness shall be
enforced, collected and held by Guarantor as trustee for Lender and shall be
paid over to Lender on account of the Loan but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Lender deems necessary or appropriate
to perfect, preserve and enforce Lender’s rights in and to such indebtedness and
any security therefor. If Guarantor fails to take any such action, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor. The foregoing power of attorney is coupled with an interest and
cannot be revoked.   7.   BANKRUPTCY OF BORROWER. In any bankruptcy or other
proceeding in which the filing of claims is required by law, Guarantor shall
file all claims which Guarantor may have against Borrower relating to any
indebtedness of Borrower to Guarantor and shall assign to Lender all rights of
Guarantor thereunder. If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender’s nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. Lender or
its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the amount payable on such claim and, to the full
extent necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any

4



--------------------------------------------------------------------------------



 



    portion of the obligations guarantied hereunder are paid or performed, the
obligations of Guarantor hereunder shall continue and shall remain in full force
and effect in the event that all or any part of such payment or performance is
avoided or recovered directly or indirectly from Lender as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of (a) any notice of revocation given by Guarantor prior to
such avoidance or recovery, and (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.   8.  
DISCLOSURE OF INFORMATION; PARTICIPATIONS. Guarantor agrees that Lender may
elect, at any time, to sell, assign, participate or securitize all or any
portion of Lender’s rights and obligations under the Loan Documents, and that
any such sale, assignment, participation or securitization may be to one or more
financial institutions or other entities, to private investors, and/or into the
public securities marketplace, at Lender’s sole discretion. Guarantor further
agrees that Lender may disseminate to any such actual or potential purchaser(s),
assignee(s) or participant(s) all documents and information (including, without
limitation, all financial information) which has been or is hereafter provided
to or known to Lender with respect to: (a) the Property and its operation;
and/or (b) any party connected with the Loan (including, without limitation, the
Guarantor, the Borrower, any partner of Borrower, any constituent partner of
Borrower, any guarantor and any nonborrower trustor). In the event of any such
sale, assignment, participation, or securitization, Lender and parties to the
same shall share in the rights and obligations of Lender set forth in the Loan
Documents as and to the extent they shall agree among themselves. In connection
with any such sale, assignment, participation, or securitization, Guarantor
further agrees that this Guaranty shall be sufficient evidence of the
obligations of Guarantor to each purchaser, assignee, or participant, and upon
request by Lender, Guarantor shall, within fifteen (15) days after request by
Lender, (d) deliver to Lender and any other party designated by Lender an
estoppel certificate verifying for the benefit of Lender and any other party
designated by Lender the status and the terms and provisions of this Guaranty in
form and substance acceptable to Lender, and (e) enter into such amendments or
modifications to this Guaranty as may be reasonably required in order to
facilitate any such sale, assignment, participation or securitization without
impairing Guarantor’s rights or increasing Guarantor’s obligations hereunder.
The indemnity obligations of Guarantor under this Guaranty shall also apply with
respect to any purchaser, assignee or participant.   9.   ADDITIONAL,
INDEPENDENT AND UNSECURED OBLIGATIONS. This is a guaranty of payment and not of
collection and the obligations of Guarantor hereunder shall be in addition to
and shall not limit or in any way affect the obligations of Guarantor under any
other existing or future guaranties unless said other guaranties are expressly
modified or revoked in writing. This Guaranty is independent of the obligations
of Borrower under the Note, the Deed of Trust and the other Loan Documents.
Guarantor agrees that nothing contained in this Guaranty shall prevent Lender
from suing to collect on the Note or from exercising concurrently or
successively any rights available to it at law and/or in equity or under any of
the Loan Documents, and that the exercise of any of the aforesaid rights shall
not constitute a legal or equitable discharge of Guarantor. Guarantor hereby
authorizes and empowers Lender to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available, since it
is the intent and purpose of Guarantor that the obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances. Lender
may bring a separate action to enforce the provisions hereof against Guarantor
without taking action against Borrower or any other party or joining Borrower or
any other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.   10.   ATTORNEYS’ FEES; ENFORCEMENT. If any attorney
is engaged by Lender to enforce or defend any provision of this Guaranty, or any
of the other Loan Documents, or as a consequence of any Default under the Loan
Documents, with or without the filing of any legal action or proceeding,
Guarantor shall pay to Lender, immediately upon demand all reasonable attorneys’
fees and costs incurred by Lender in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.   11.  
RULES OF CONSTRUCTION. The word “Borrower” as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term “person” as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Deed of Trust.

5



--------------------------------------------------------------------------------



 



12.   CREDIT REPORTS. Each legal entity and individual obligated on this
Guaranty hereby authorizes Lender to order and obtain, from a credit reporting
agency of Lender’s choice, a third party credit report on such legal entity and
individual.   13.   GOVERNING LAW. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of California, except to the
extent preempted by Federal laws. Guarantor and all persons and entities in any
manner obligated to Lender under this Guaranty consent to the jurisdiction of
any Federal or State Court within the State of California having proper venue
and also consent to service of process by any means authorized by California or
Federal law.   14.   MISCELLANEOUS. The provisions of this Guaranty will bind
and benefit the heirs, executors, administrators, legal representatives,
nominees, successors and assigns of Guarantor and Lender. The liability of all
persons and entities who are in any manner obligated hereunder shall be joint
and several. If any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Guaranty and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been part of this Guaranty.   15.   SURVIVAL. This Guaranty shall be deemed to
be continuing in nature and shall remain in full force and effect and shall
survive the exercise of any remedy by Lender under the Deed of Trust or any of
the other Loan Documents, including, without limitation, any foreclosure or deed
in lieu thereof.   16.   ADDITIONAL PROVISIONS. Such additional terms, covenants
and conditions as may be set forth on any exhibit executed by Guarantor and
attached hereto which recites that it is an exhibit to this Guaranty are
incorporated herein by this reference.   17.   ENFORCEABILITY. Guarantor hereby
acknowledges that: (a) the obligations undertaken by Guarantor in this Guaranty
are complex in nature, and (b) numerous possible defenses to the enforceability
of these obligations may presently exist and/or may arise hereafter, and (c) as
part of Lender’s consideration for entering into this transaction, Lender has
specifically bargained for the waiver and relinquishment by Guarantor of all
such defenses, and (d) Guarantor has had the opportunity to seek and receive
legal advice from skilled legal counsel in the area of financial transactions of
the type contemplated herein. Given all of the above, Guarantor does hereby
represent and confirm to Lender that Guarantor is fully informed regarding, and
that Guarantor does thoroughly understand: (i) the nature of such possible
defenses, and (ii) the circumstances under which such defenses may arise, and
(iii) the benefits which such defenses might confer upon Guarantor, and (iv) the
legal consequences to Guarantor of waiving such defenses. Guarantor acknowledges
that Guarantor makes this Guaranty with the intent that this Guaranty and all of
the informed waivers herein shall each and all be fully enforceable by Lender,
and that Lender is induced to enter into this transaction in material reliance
upon the presumed full enforceability thereof.   18.   WAIVER OF JURY TRIAL. TO
THE MAXIMUM EXTENT PERMITTED BY LAW, LENDER AND GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS GUARANTY, OR ANY COURSE OR CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF LENDER OR GUARANTOR. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THIS LOAN TO BORROWER.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.

“GUARANTOR”

          IXYS CORPORATION,
a Delaware corporation
    By:   /s/ Uzi Sasson       Uzi Sasson      Vice President of Finance     

6